DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/21/2020, and 10/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 17, and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first bumper" in line 1.There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the Second bumper" in line 1.There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first bumper" in line 1.There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the Second bumper" in line 1.There is insufficient antecedent basis for this limitation in the claim.

Specification
The disclosure is objected to because of the following informalities:
Para 22 recites “Illustrates” should read “illustrates”.    
Para 32 recites “sliding passed one another” should read “ sliding past one another”.
Appropriate correction is required.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it falls short of the recommended word limit.  
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-14 and 20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seibert (US 20180079565).
Regarding claim 1, Seibert discloses, A package (Fig.1-11), comprising: a container (30, Fig.1) defining a product storage region (Interior region; Para 24); and a closure (10, Fig.1)  coupled to the container (30, Fig.1)  and having an opening (120, Fig.2-5; Para 26) in the closure (10, Fig.1)  that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening (Fig.1; Para 24); wherein the closure (10, Fig.1)  includes a lid (200, Fig.1)  and a base (100, Fig.1) , wherein the lid (10, Fig.1) is selectively openable and closeable relative to the base (Para 43, “FIGS. 1-11, may be operatively connected and/or may be movable, translatable, and/or rotatable between one or more closed positions and one or more open positions is with one or more hinges 20”  by a first user input (Para 43, “Opening motion M may be manual, for example, when a user pushes, pulls, rotates, or otherwise causes opening motion M” ); and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab includes a pair of tab stems (Fig.8;  the two upward protruding tab stems creating an aperture that protrusion 25A extends through ) defining a tab aperture (Fig.8, 25B) disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion (25A, Fig.8; Para 49) when the closure (10)  is in the closed and locked positions (When locked, element 26 is not pressed and 25A engages with 25B); wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base (100, Fig.1; para 49, "In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems ( Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tab stems are made of elastic material which would allow it to deflect and allow it to go in unlocked position)  and the tab stems are biased toward the locked position from the unlocked position ( Since the tab stems are made of elastic material, it is reasonably expected that the tab stem would move back to the locked position i.e. the original position).

Regarding claim 2, Seibert discloses,  the lid (200, Fig.1) is coupled to the base (100, Fig.1) by a hinge (20, Fig.1; para(0043), "[…] base 100 and lid 200, […] connected and/or may be movable, 

Regarding claim 3, Seibert discloses , the lid locking protrusion (25A, Fig.1, Fig.8) is disposed between a first bumper and a second bumper (Fig.2 & 8;  the two portions of 240 that are disposed to the left and right of protrusions 25A that engage member 130 of the base 100 in the closed position).

Regarding claim 4, Seibert at least one lip (230, Fig.2; para 28, "a lid lip 230") extends in a vertical direction on at least one side of the tab (25B, 26, Fig.1, Fig.3, Fig: 8; the lip 230 in the closed position extends vertically downward near the inner side of tab 26).

Regarding claim 11, Seibert discloses, A closure (10, Fig.1)  a lid (200, Fig.1)  and a base (100, Fig.1) , wherein the lid (10, Fig.1) is selectively openable and closeable relative to the base (Para 43, “FIGS. 1-11, may be operatively connected and/or may be movable, translatable, and/or rotatable between one or more closed positions and one or more open positions is with one or more hinges 20”  by a first user input (Para 43, “Opening motion M may be manual, for example, when a user pushes, pulls, rotates, or otherwise causes opening motion M” ); an opening  (120, Fig.2; Para 26) in the base (100, Fig.1)  that is configured to allow contents of a container to be dispensed (Para 24) through the opening (Fig.1) and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab includes a pair of tab stems (Fig.8;  the two upward protruding tab In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems ( Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tab stems are made of elastic material which would allow it to deflect and allow it to go in unlocked position)  and the tab stems are biased toward the locked position from the unlocked position ( Since the tab stems are made of elastic material, it is reasonably expected that the tab stem would move back to the locked position i.e. the original position).

Regarding claim 12, Seibert discloses,  the lid (200, Fig.1) is coupled to the base (100, Fig.1) by a hinge (20, Fig.1; para(0043), "[…] base 100 and lid 200, […] connected and/or may be movable, translatable, and/or rotatable […] with one or more hinges 20") that allows rotational movement of the lid (200, Fig.1) relative to the base (100, Fig.1 ).



Regarding claim 14, Seibert at least one lip (230, Fig.2; para 28, "a lid lip 230") extends in a vertical direction on at least one side of the tab (25B, 26, Fig.1, Fig.3, Fig: 8; the lip 230 in the closed position extends vertically downward near the inner side of tab 26).

Regarding claim 20, Seibert discloses, A package (Fig.1-11), comprising: a container (30, Fig.1) defining a product storage region (Interior region; Para 24); and a closure (10, Fig.1)  coupled to the container (30, Fig.1)  and having an opening (120, Fig.2-5; Para 26) in the closure (10, Fig.1)  that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening (Fig.1; Para 24); wherein the closure (10, Fig.1)  includes a lid (200, Fig.1)  and a base (100, Fig.1) , wherein the lid (10, Fig.1) is selectively openable and closeable relative to the base (Para 43, “FIGS. 1-11, may be operatively connected and/or may be movable, translatable, and/or rotatable between one or more closed positions and one or more open positions is with one or more hinges 20”  by a first user input (Para 43, “Opening motion M may be manual, for example, when a user pushes, pulls, rotates, or otherwise causes opening motion M” ); and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab attachment portion is movable by a second user input from the locked position to an In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion (Fig.1, Fig.8; 25B engaging with 25A) is moved from the locked position to the unlocked position by deflecting the tab ( Para 49; Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tabs are made of elastic material which would allow it to deflect and allow it to go in unlocked position, tab 26,25B bends to engage and disengage with 25A)  and the tab are biased toward the locked position from the unlocked position ( Since the tab are made of elastic material, it is reasonably expected that the tab would move back to the locked position i.e. the original position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlin (US 20180020876) in view of Seibert (US 20180079565).
Regarding claim 1, Herlin discloses, A package (Fig.1-6), comprising: a container (1) defining a product storage region (11; Fig.3; Para 86); and a closure coupled to the container (Fig.3, 4), wherein the 
 However, Herlin does not explicitly discloses  having an opening in the closure that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening; wherein the closure includes a lid and a base, wherein the lid is selectively openable and closeable relative to the base by a first user input; and a tab coupled to the base and having a tab attachment portion that forms a locked position with a lid locking protrusion coupled to the lid; wherein the tab includes a pair of tab stems defining a tab aperture disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion when the closure is in the closed and locked positions; wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base; and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems, and the tab stems are biased toward the locked position from the unlocked position.

Seibert is in the field of endeavor and discloses a package having an opening (120, Fig.2-5; Para 26) in the closure (10, Fig.1) that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening (Fig.1; Para 24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin to incorporate  an opening in the closure that is in communication with the product storage region to allow contents of the product storage region to be dispensed through the closure opening as taught by Seibert for the purpose of regulating the movement as it is disposed from the storage region. 
FIGS. 1-11, may be operatively connected and/or may be movable, translatable, and/or rotatable between one or more closed positions and one or more open positions is with one or more hinges 20”  by a first user input (Para 43, “Opening motion M may be manual, for example, when a user pushes, pulls, rotates, or otherwise causes opening motion M” ); and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab includes a pair of tab stems (Fig.8;  the two upward protruding tab stems creating an aperture that protrusion 25A extends through ) defining a tab aperture (Fig.8, 25B) disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion (25A, Fig.8; Para 49) when the closure (10)  is in the closed and locked positions (When locked, element 26 is not pressed and 25A engages with 25B); wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base (100, Fig.1; para 49, "In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems ( Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tab stems are 

Herlin discloses the claimed invention except that a different locking mechanism is used   instead of the locking mechanism of Seibert as disclosed above in great detail. Seibert shows that the two locking mechanism was an equivalent structure known in the art since they are both used to attach the lid to the base. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Seibert represents evidence that the locking mechanism disclosed by Seibert were art-recognized equivalent structures for the locking mechanism of Herlin.  Therefore, because these two locking mechanism of closure were art-recognized equivalents before the effective filling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the locking mechanism of Herlin for the locking mechanism of Seibert.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Regarding claim 4, Herlin-Seibert discloses at least one lip (See annotated fig. below) extends in a vertical direction on at least one side of the tab.

    PNG
    media_image1.png
    333
    453
    media_image1.png
    Greyscale


Regarding claim 5, Herlin-Seibert discloses a first lip and a second lip that are flush with an outer circumference of the closure base (See annotated fig. of claim 4), extend in the vertical direction.
With regards to the limitation “and are disposed on opposite sides of the tab.” Since the lips are flush with the outer circumference of the closure base, it is reasonably expected that in the modified combination of Herlin-Seibert, the lips are also disposed on opposite sides of the tab since they are flush with the outer circumference of the base. 

Regarding claim 6, Herlin-Seibert discloses the first lip and the second lip (See annotated fig. of claim 4) extends upwardly from the base (30; See annotated fig. of claim 4). 

Regarding claim 11, Herlin discloses a closure (Fig. 3) includes a lid (14) and a base (30), wherein the lid is selectively openable and closeable relative to the base by a first user input (The upward force used to open the lid).

Seibert  is in the field of endeavor and discloses an opening  (120, Fig.2; Para 26) in the base (100, Fig.1)  that is configured to allow contents of a container to be dispensed (Para 24) through the opening (Fig.1) and a tab (25b,26; Fig.2) coupled to the base (100, Fig.1 ) and having a tab attachment portion (25b attaches with 25a; Para 49)  that forms a locked position with a lid locking protrusion (25a, Fig.2) coupled to the lid (Para 49; “Latch mechanism 25 may include a cooperating lid portion 25a and base portion 25b. When lid 200 is in the closed position, latch lid portion 25a and latch base portion 25b may engage one another to form a latching or locking mechanism to prevent or inhibit lid 200 from opening.” ); wherein the tab includes a pair of tab stems (Fig.8;  the two upward protruding tab stems creating an aperture that protrusion 25A extends through ) defining a tab aperture (Fig.8, 25B) disposed between the tab stems, and the tab aperture is configured to receive the lid locking protrusion (25A, Fig.8; Para 49) when the closure (10)  is in the closed and locked positions (When locked, element 26 is not pressed and 25A engages with 25B); wherein the tab attachment portion is movable by a second user input from the locked position to an unlocked position in which the lid is movable from a closed position to an open position relative to the base (100, Fig.1; para 49, "In some embodiments a latch release mechanism such as latch release 26 may be included to disengage latch 25 and allow lid 200 to open. For example latch release 26 may be a depressible button or other actuatable device that a user may depress or engage to disengage latch lid portion 25a and/or latch base portion 25b, thereby allowing lid 200 to move, translate, and/or rotate toward an open position); and wherein the tab attachment portion is moved from the locked position to the unlocked position by deflecting the tab stems ( Since the latch release mechanism is pressed and depressed to lock and unlock the container, it is reasonably expected that the tab stems are made of elastic material which would allow it to deflect and allow it to go in unlocked position)  and the tab stems are biased toward the locked position from the unlocked position ( Since the tab stems are made of elastic material, it is reasonably expected that the tab stem would move back to the locked position i.e. the original position).
Herlin discloses the claimed invention except that a different locking mechanism is used   instead of the locking mechanism of Seibert as disclosed above in great detail. Seibert shows that the two locking mechanism was an equivalent structure known in the art since they are both used to attach the lid to the base. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Seibert represents evidence that the locking mechanism disclosed by Seibert were art-recognized equivalent structures for the locking mechanism of Herlin.  Therefore, because these two locking mechanism of closure were art-recognized equivalents before the effective filling date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the locking mechanism of Herlin for the locking mechanism of Seibert.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).




    PNG
    media_image2.png
    520
    708
    media_image2.png
    Greyscale

Regarding claim 15, Herlin-Seibert discloses a first lip and a second lip that are flush with an outer circumference of the closure base (See annotated fig. of claim 4), extend in the vertical direction.
With regards to the limitation “and are disposed on opposite sides of the tab.” Since the lips are flush with the outer circumference of the closure base, it is reasonably expected that in the modified combination of Herlin-Seibert, the lips are also disposed on opposite sides of the tab since they are flush with the outer circumference of the base. 

Regarding claim 16, Herlin-Seibert discloses the first lip and the second lip (See annotated fig. of claim 4) extends upwardly from the base (30; See annotated fig. of claim 4). 

Claim 7, 8, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlin-Seibert as applied to claim 6 and 16 respectively in view of Choi (US 20180127163).

Regarding claim 7, Herlin-Seibert does not explicitly discloses the first lip partially blocks the first bumper when in closed position.
Choi is in the field of endeavor and discloses a closure with a base (3) wherein a first lip is flushed with the outer circumference of the base and goes around the opening.

    PNG
    media_image3.png
    352
    454
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate the first lip taught by Choi for the purpose of snap fitting the base with the lid. 
As a result, the modified closure of Herlin-Seibert-Choi would have first lip partially blocks the first bumper when in closed position.


Choi is discloses a closure with a base (3) wherein a second lip (See annotated fig. of claim 7) is flushed with the outer circumference of the base and goes around the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate the second lip taught by Choi for the purpose of snap fitting the base with the lid. 
As a result, the modified closure of Herlin-Seibert-Choi would have second lip partially blocks the second bumper when in closed position.

Regarding claim 17, Herlin-Seibert does not explicitly discloses the first lip partially blocks the first bumper when in closed position.
Choi is in the field of endeavor and discloses a closure with a base (3) wherein a first lip is flushed with the outer circumference of the base and goes around the opening.

    PNG
    media_image3.png
    352
    454
    media_image3.png
    Greyscale


As a result, the modified closure of Herlin-Seibert-Choi would have first lip partially blocks the first bumper when in closed position.

Regarding claim 18, Herlin-Seibert does not explicitly discloses the second lip partially blocks the second bumper when in closed position.
Choi is discloses a closure with a base (3) wherein a second lip (See annotated fig. of claim 17) is flushed with the outer circumference of the base and goes around the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate the second lip taught by Choi for the purpose of snap fitting the base with the lid. 
As a result, the modified closure of Herlin-Seibert-Choi would have second lip partially blocks the second bumper when in closed position.

Claim 9, 10, and 19   is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlin-Seibert as applied to claim 1 and 11 respectively in view of Greenspan (US 4454962).

Regarding claim 9, Herlin-Seibert does not explicitly discloses a plurality of ribs adjacent the closure opening.
Greenspan in in the field of endeavor and discloses a plurality of ribs (32) adjacent the closure opening (Fig.1-5).


Regarding claim 10, Herlin-Seibert-Greenspan discloses the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening (Fig.1-5).
Additionally, the limitation “the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the

Regarding claim 19, Herlin-Seibert does not explicitly discloses a plurality of ribs adjacent the closure opening wherein the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening.
Greenspan in in the field of endeavor and discloses a plurality of ribs (32) adjacent the closure opening (Fig.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herlin-Seibert to incorporate a plurality of ribs adjacent the closure opening as taught by Greenspan for the purpose of funnel a pill away from the closure skirt and towards the closure opening.
The limitation “the plurality of ribs configured to funnel a pill away from the closure skirt and towards the closure opening” is considered to be intended use. Examiner asserts that the recitation of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736